Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 11/23/2021 that reference fail to teach wherein the hash value list occupies a second additional column, and the second additional column is within the database table and creating a directory comprising an array of pointers arranged in a column, wherein the index for database table comprise the hash value list, the directory and the collision list without a dictionary.  Therefore, the previous office are withdrawn.  The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         January 19, 2022